Prescott, J.,
delivered the opinion of the Court.
This is an application for leave to appeal under the P.C.P.A. The applicant’s petition was denied on February 25, 1960, by Judge Child of the Circuit Court for Worcester County. Counsel had been appointed and a hearing granted, at which time the applicant testified that his only contention was that he had entered a plea of guilty to the second count of the indictment charging common assault and battery, and not to the first count charging assault with intent to murder, but that he was found guilty generally and given a sentence of twelve (12) years which he now claims is excessive. This contention was decided adversely to the petitioner in Person v. Warden, 211 Md. 647, 127 A. 2d 138, in an application for leave to appeal from the denial of a writ of habeas corpus. Questions previously and finally litigated or waived in a habeas corpus or other proceeding cannot be raised again in a post conviction proceeding. Code (1959 Supp.), Art. 27, sec. 645A (a).
In his brief supporting his petition to this Court, the applicant attempts to raise many new contentions which were not suggested to the court below. This Court has frequently held that contentions not presented to the court below are not properly before the Court of Appeals, and therefore cannot be considered. Whitley v. Warden, 222 Md. 608, 158 A. 2d 905; Player v. Warden, 222 Md. 619, 159 A. 2d 852.

Application denied.